Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10361161. 

Regarding claim 1. Claim 1 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 2. Claim 7 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 4. Claim 1 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 1 except the protective layer has a thickness that is between about 0.5 μm and about 10 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 5. Claim 1 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 1 except the protective layer has a thickness that is less than 5 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 6. Claim 1 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 1 except a pitch between the first laser beam pulse and the second laser beam pulse is between about 2 μm and about 70 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 7. Claim 1 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 1 except the pitch is less than 5.7 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 8. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 9. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except the circular path has a crossing distance of between about 50 μm and about 200 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 10. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except the crossing distance is less than about 100 μm. However, the ordinary artisan would have recognized the claimed range to be a 

Regarding claim 11. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except the circular path has a dot width between about 200 μm and about 80 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 12. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except the dot width is less than about 150 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 13. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except at least one of the plurality of laser beam pulses has a time period of between about 1.0×10−5 seconds and about 8.0×10−5 seconds. However, the ordinary artisan would have recognized the claimed range to be 

Regarding claim 14. Claim 15 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 8 except at least one of the plurality of laser beam pulses has an energy density of between about 1.0×10−3 J/mm2 and about 5.0×10−2 J/mm2. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 15. Claim 8 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 15. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 18. Claim 8 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 15 except at least one of the plurality of laser beam pulses has an energy density of between about 1.0×10−3 J/mm2 and about 5.0×10−2 J/mm2. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 19. Claim 8 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 15 except at least one of the plurality of laser beam pulses has a time period of between about 1.0×10−5 seconds and about 8.0×10−5 seconds. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Regarding claim 20. Claim 8 of the U.S. Patent No. 10361161 discloses the claimed limitations of the claim 15 except a pitch between a first one of the plurality of laser beam pulses and a second one of the plurality of laser beam pulses is between about 2 μm and about 70 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10361161 in view of Kondo (US 20130157009 A1).


However, Kondo disclose a line within the character has a width equal to a width of at least one of the plurality of laser beam pulses (Fig 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 15 to have the Kondo’s method of forming a character for the purpose of providing enhanced marking with reduced defects. 

 Regarding claim 17. Claim 8 of the U.S. Patent No. 10361161 in view of Kondo discloses the claimed limitations of the claim 16 except the width is between about 20 μm and about 120 μm. However, the ordinary artisan would have recognized the claimed range to be a result effective variable. Thus, it would have been obvious that the U.S. Patent No. 10361161 within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the nonstatutory double patenting rejection indicated above. The following is a statement of reasons for the indication of allowable subject matter: 


Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “tracing a circular path across the protective layer with a plurality of laser beam pulses, each of the plurality of laser beam pulses removes a portion of the protective layer, each portion of the protective layer having a diameter of less than about 100 μm”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the character having an overlap count of less than two, the forming the character comprising exposing the protective material to a plurality of laser beam pulses, each one of the plurality of laser beam pulses removing a separate portion of the protective material”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826